Citation Nr: 0011814	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1985 to 
October 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

At the outset, it is noted that the RO has essentially 
considered the claim for service connection for hypertension 
well grounded and has undertaken some development of this 
issue.  The Board essentially agrees with this determination 
as to this issue. 

Furthermore, and again in agreement with the RO, the Board 
determines that the appellant's claims for an increased 
rating for both a left and right knee disability are well 
grounded by virtue of his statements that he has suffered an 
increase in disability.  See Dorsey v. Brown, 10 Vet. App. 
251, 254 (1997).  As such, the Board has a duty to assist the 
appellant in the development of facts pertinent to his claim 
and ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991 & 1999); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Linda v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (private records); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (Social Security records).  It also 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Review of the record as to the claim of service connection 
reveals a wide variety of blood pressure ratings.  If one 
were to accept 140/90 as borderline normal, some of the 
ratings are elevated.  In August 1991, readings of 150/82 and 
150/88.  In November 1992, the reading was 138/78.  In 
October 1992, the reading was 144/84.  Ratings in 1994 
included 162/92, 138/90, 146/84, 145/90, 144/108, and 144/90.  
In 1995 readings included 190/96, 142/70, 122/80, 173/94, and 
149/88.  In June 1995 elevated blood pressure was noted with 
the 190/96 reading.  On separation examination there were no 
recorded complaints of hypertension.  The recorded blood 
pressure was 140/83.  Hypertension was diagnosed in mid 1987.  
Service connection has been denied on the basis that 
hypertension was not diagnosed in service, and hypertension, 
while diagnosed within the first year of separation, was not 
present to a degree of 10 percent.  While this much is true, 
it is possible that if there are findings of a disorder 
during service, with a diagnosis after service that service 
connection may be in order.  This is a medical question that, 
given the facts of this case, needs resolution.

As to the increased ratings issues, additional development is 
also needed.  At the outset, it is noted that the service 
connected disorder was characterized as degenerative joint 
disease of each knee.  The rating assigned however, was under 
diagnostic code 5257 rather than 5003.  It is unclear exactly 
what the degree of limitation of motion is, and it is unclear 
whether there is instability.  Nevertheless, a recent 
precedent opinion of the General Counsel of the VA is 
potentially for application.  See VAOPGCPREC 23-97 (July 1, 
1997).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for any knee disability 
or hypertension, records of which are not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2. The appellant is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

3. The appellant should then be scheduled for 
an appropriate VA examination(s) in order 
to determine the nature and extent of his 
left and right knee disabilities, and the 
onset of the hypertension.  Initially, the 
examiner(s) are requested to review the 
claims file, including all service medical 
and post-service medical reports of record 
and adequately summarize all of the 
relevant history, including relevant 
treatment and previous diagnoses regarding 
the appellant's left and right knee 
disabilities, and hypertension, including 
all functional impairment associated 
therewith.  All indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values of the knees, expressed in 
degrees, including both flexion and 
extension.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.  An examiner should 
also comment on the date of onset of the 
hypertension, to specifically include an 
opinion as to whether the blood pressure 
readings in the service medical records 
show the onset of hypertension, even 
though it was not diagnosed.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims file.

4. Following completion of the above actions, 
the RO must review the claims file and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.")  Ardison v. Brown, 
6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

5. The RO should then readjudicate the issues 
on appeal.  Consideration should be 
afforded to all applicable laws and 
regulations, as well as to all appropriate 
diagnostic codes, including the Court's 
holding in DeLuca v. Brown, and the 
provisions of 38 C.F.R. §§ 3.321, 4.71a, 
and Diagnostic Codes 5003 and 5257 (1999) 
where applicable.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome as to any 
issue by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




